DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 17, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Seo; Dongyoun et al. US PGPUB 20150195072 A1, in view of Gupta; Piyush et al. US PGPUB 20200196345 A1, further in view of YEO; Jeongho et al. US PGPUB 20210045112 A1.
Regarding claim 1. Seo teaches A resource configuration method, comprising: receiving, by a terminal, configuration information transmitted by a network device, (Fig. 14, UE and BS,) the configuration information being used for indicating at least one physical uplink control channel (PUCCH) resource, (Fig. 13, S110, [0257] The user equipment may receive a parameter required for SPS through a higher layer signal such as an RRC message before receiving the SPS activation PDCCH.) 
wherein the at least one PUCCH resource is used for transmitting feedback response information corresponding to a plurality of downlink semi-persistent scheduling resources. (([0259] When the user equipment transmits an ACK/NACK for a plurality of SPS PDSCHs in a UL subframe, all ACKs/NACKs may be transmitted through PUCCH format 3 using a value (this value consequently indicates a PUCCH resource) indicated by an ARI field of the SPS activation PDCCH (S120).)
and transmitting, by the terminal, the feedback response information corresponding to the plurality of downlink semi-persistent scheduling resource the at least one PUCCH resource,  (Fig. 13, S120, [0259] all ACKs/NACKs may be transmitted through PUCCH format 3 using a value (this value consequently indicates a PUCCH resource) indicated by an ARI field of the SPS activation PDCCH (S120).) 
but Seo does not teach 
wherein the plurality of downlink semi-persistent scheduling resources are divided into one or more groups, the configuration information is used for indicating the downlink semi-persistent scheduling resources included in each group of downlink semi-persistent scheduling resources and the corresponding PUCCH resource, and each group of downlink semi-persistent scheduling resources includes at least two downlink semi-persistent scheduling resource, and 
at least two downlink semi-persistent scheduling resource in one group of the one or more group are in different slots, and the feedback response information corresponding to the downlink semi-persistent scheduling resources in different slots in the one group of the one or more groups are transmitted in one PUCCH resource of the at least one PUCCH resource.
However, Gupta teaches
wherein the plurality of downlink semi-persistent scheduling resources are divided into one or more groups, (Fig. 5, SPS DL transmission 516 and 518) the configuration information is used for indicating the downlink semi-persistent scheduling resources included in each group of downlink semi-persistent scheduling resources and the corresponding PUCCH resource, (Fig. 11, step 1110, see [0116] a SPS for communicating with a group of wireless communication devices, the SPS including a plurality of resource allocations spaced apart in time. ) and each group of downlink semi-persistent scheduling resources includes at least two downlink semi-persistent scheduling resource, (Fig. 5, 516 includes resources for UE 515a, 515b etc) 
In order to save spectrum resources compared to signaling for each UE in the group by providing for group signaling. ([0072])

Seo and Gupta are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Seo with the technique of group signaling in Gupta in order to save spectrum resources. 
Seo and Gupta does not teach 
at least two downlink semi-persistent scheduling resource in one group of the one or more group are in different slots, and the feedback response information corresponding to the downlink semi-persistent scheduling resources in different slots in the one group of the one or more groups are transmitted in one PUCCH resource of the at least one PUCCH resource.
Seo and Gupta does not teach 
at least two downlink semi-persistent scheduling resources in one group of the one or more groups are in different slots, and the feedback response information corresponding to the downlink semi-persistent scheduling resources in different slots in the one group of the one or more groups are transmitted in one PUCCH resource of the at least one PUCCH resource.
However, Yeo teaches 
at least two downlink semi-persistent scheduling resources in one group of the one or more groups are in different slots, ([0325] SPS transmission received by the UE at slot n-k (slot 1 and slot 0 of current frame, and slot 19, slot 18, slot 17, slot 16, slot 15 and slot 14 of previous frame).) and the feedback response information corresponding to the downlink semi-persistent scheduling resources in different slots in the one group of the one or more groups are transmitted in one PUCCH resource of the at least one PUCCH resource. (Ibid. ACK/NACK signals are sent to the BS at slot 5 for the PDCCH and EPDCCH associated with PDSCH or SPS transmission received by the UE at slot n-k (slot 1 and slot 0 of current frame, and slot 19, slot 18, slot 17, slot 16, slot 15 and slot 14 of previous frame).
The Examiner note that the ACK/NACK at slot 5 is the “one PUCCH resource” cited.) in order to reduce the system latency by provide feedback for shorten TTI transmission ([0039])
Seo and Yeo are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Seo with the technique of feedback in Yeo in order to reduce system latency. 

Regarding claim 9. Seo teaches A method for resource configuration, comprising: 
transmitting, by a network device, configuration information to a terminal, the configuration information being used for indicating at least one PUCCH resource, (Fig. 13, S110, [0257] The user equipment may receive a parameter required for SPS through a higher layer signal such as an RRC message before receiving the SPS activation PDCCH.) 
wherein the at least one PUCCH resource is used for transmitting feedback response information corresponding to a plurality of downlink semi-persistent scheduling resources. (([0259] When the user equipment transmits an ACK/NACK for a plurality of SPS PDSCHs in a UL subframe, all ACKs/NACKs may be transmitted through PUCCH format 3 using a value (this value consequently indicates a PUCCH resource) indicated by an ARI field of the SPS activation PDCCH (S120).)
and receiving, by the network device, the feedback response information corresponding to the plurality of downlink semi-persistent scheduling resource on the at least one PUCCH resource, (Fig. 13, S120, [0259] all ACKs/NACKs may be transmitted through PUCCH format 3 using a value (this value consequently indicates a PUCCH resource) indicated by an ARI field of the SPS activation PDCCH (S120).) 
But Seo does not teach 
wherein the plurality of downlink semi-persistent scheduling resources are divided into one or more groups, the configuration information is used for indicating the downlink semi-persistent scheduling resources included in each group of downlink semi-persistent scheduling resources and the corresponding PUCCH resource, and each group of downlink semi-persistent scheduling resources includes at least two downlink semi-persistent scheduling resource, and
at least two downlink semi-persistent scheduling resource in one group of the one or more groups are in different slots. , and the feedback response information corresponding to the downlink semi-persistent scheduling resources in different slots in the one group of the one or more groups are received in one PUCCH resource of the at least one PUCCH resource.
However, Gupta teaches
wherein the plurality of downlink semi-persistent scheduling resources are divided into one or more groups, (Fig. 5, SPS DL transmission 516 and 518) the configuration information is used for indicating the downlink semi-persistent scheduling resources included in each group of downlink semi-persistent scheduling resources and the corresponding PUCCH resource, (Fig. 11, step 1110, see [0116] a SPS for communicating with a group of wireless communication devices, the SPS including a plurality of resource allocations spaced apart in time. ) and each group of downlink semi-persistent scheduling resources includes at least two downlink semi-persistent scheduling resource, (Fig. 5, 516 includes resources for UE 515a, 515b etc) 
In order to save spectrum resources compared to signaling for each UE in the group by providing for group signaling. ([0072])
Seo and Gupta are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Seo with the technique of group signaling in Gupta in order to save spectrum resources. 
Seo and Gupta does not teach 
at least two downlink semi-persistent scheduling resources in one group of the one or more groups are in different slots, and the feedback response information corresponding to the downlink semi-persistent scheduling resources in different slots in the one group of the one or more groups are transmitted in one PUCCH resource of the at least one PUCCH resource.
However, Yeo teaches 
at least two downlink semi-persistent scheduling resources in one group of the one or more groups are in different slots, ([0325] SPS transmission received by the UE at slot n-k (slot 1 and slot 0 of current frame, and slot 19, slot 18, slot 17, slot 16, slot 15 and slot 14 of previous frame).) and the feedback response information corresponding to the downlink semi-persistent scheduling resources in different slots in the one group of the one or more groups are transmitted in one PUCCH resource of the at least one PUCCH resource. (Ibid. ACK/NACK signals are sent to the BS at slot 5 for the PDCCH and EPDCCH associated with PDSCH or SPS transmission received by the UE at slot n-k (slot 1 and slot 0 of current frame, and slot 19, slot 18, slot 17, slot 16, slot 15 and slot 14 of previous frame).
The Examiner note that the ACK/NACK at slot 5 is the “one PUCCH resource” cited.) in order to reduce the system latency by provide feedback for shorten TTI transmission ([0039])
Seo and Yeo are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Seo with the technique of feedback in Yeo in order to reduce system latency. 

Regarding claim 17. Seo, Gupta and Yeo teaches The method according to claim 9, but Seo doesn’t teach wherein the configuration information is used for indicating a slot or sub-slot for the PUCCH resource.
However, Gupta teaches 
wherein the configuration information is used for indicating a slot or sub-slot for the PUCCH resource. ([0102] A resource allocation may be indicated as preemptable during, for example, the RRC configuration or SPS activation. The BS may desire to preempt one or more resource allocations in the prescheduled SPS UL transmission 818 with one or more resource allocations included in the SPS-based UL transmission 816. ).
In order to save spectrum resources compared to signaling for each UE in the group by providing for group signaling. ([0072])
Seo and Gupta are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Seo with the technique of group signaling in Gupta in order to save spectrum resources. 

Regarding claim 18. Seo, Gupta and Yeo teaches The method according to claim 17, but Seo does not teach wherein the configuration information is used for indicating the slot or sub-slot for the PUCCH resource, comprising that the configuration information is used for indicating index number information of the slot or sub-slot for the PUCCH resource.
However, Gupta teaches 
wherein the configuration information is used for indicating the slot or sub-slot for the PUCCH resource, comprising that the configuration information is used for indicating index number information of the slot or sub-slot for the PUCCH resource. ([0106] The PDCCH 924 may include DCI indicating a UL grant for each of UEs 815a-815c and 815g in the same slot 504 indexed S0.)
In order to save spectrum resources compared to signaling for each UE in the group by providing for group signaling. ([0072])
Seo and Gupta are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Seo with the technique of group signaling in Gupta in order to save spectrum resources. 

Regarding claim 20. Seo teaches A resource configuration device, comprising: a processor; (Fig. 14, Processor 210) and a memory for storing a computer program, (Ibid. Memory 220) wherein the processor is configured to invoke and run the computer program stored in the memory to cause the resource configuration device to 
receive configuration information transmitted by a network device, (Fig. 13, S110, [0257] The user equipment may receive a parameter required for SPS through a higher layer signal such as an RRC message before receiving the SPS activation PDCCH.) 
the configuration information being used for indicating at least one physical uplink control channel PUCCH resource, (([0259] When the user equipment transmits an ACK/NACK for a plurality of SPS PDSCHs in a UL subframe, all ACKs/NACKs may be transmitted through PUCCH format 3 using a value (this value consequently indicates a PUCCH resource) indicated by an ARI field of the SPS activation PDCCH (S120).)
wherein the at least one PUCCH resource is used for transmitting feedback response information corresponding to a plurality of downlink semi-persistent scheduling resources. (Id.)
and transmit the feedback response information corresponding to the plurality of downlink semi- persistent scheduling resource on the at least one PUCCH resource, (Fig. 13, S120, [0259] all ACKs/NACKs may be transmitted through PUCCH format 3 using a value (this value consequently indicates a PUCCH resource) indicated by an ARI field of the SPS activation PDCCH (S120).)
but Seo does not teach 
wherein the plurality of downlink semi-persistent scheduling resources are divided into one or more groups, the configuration information is used for indicating the downlink semi-persistent scheduling resources included in one group of the one or more groups of downlink semi-persistent scheduling resources and the corresponding PUCCH resource, and one group of the one or more group of downlink semi-persistent scheduling resources includes at least [[one]]two downlink semi-persistent scheduling resource, 
at least two downlink semi-persistent scheduling resource in one group of the one or more groups are in different slots. , and the feedback response information corresponding to the downlink semi-persistent scheduling resources in different slots in the one group of the one or more groups are received in one PUCCH resource of the at least one PUCCH resource.
However, Gupta teaches
wherein the plurality of downlink semi-persistent scheduling resources are divided into one or more groups, (Fig. 5, SPS DL transmission 516 and 518) the configuration information is used for indicating the downlink semi-persistent scheduling resources included in one group of the one or more groups of downlink semi-persistent scheduling resources and the corresponding PUCCH resource, (Fig. 11, step 1110, see [0116] a SPS for communicating with a group of wireless communication devices, the SPS including a plurality of resource allocations spaced apart in time. ) and one group of the one or more groups of downlink semi-persistent scheduling resources includes at least two downlink semi-persistent scheduling resource, (Fig. 5, 516 includes resources for UE 515a, 515b etc) 
In order to save spectrum resources compared to signaling for each UE in the group by providing for group signaling. ([0072])
Seo and Gupta are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Seo with the technique of group signaling in Gupta in order to save spectrum resources. 
Seo and Gupta does not teach 
at least two downlink semi-persistent scheduling resources in one group of the one or more groups are in different slots, and the feedback response information corresponding to the downlink semi-persistent scheduling resources in different slots in the one group of the one or more groups are transmitted in one PUCCH resource of the at least one PUCCH resource.
However, Yeo teaches 
at least two downlink semi-persistent scheduling resources in one group of the one or more groups are in different slots, ([0325] SPS transmission received by the UE at slot n-k (slot 1 and slot 0 of current frame, and slot 19, slot 18, slot 17, slot 16, slot 15 and slot 14 of previous frame).) and the feedback response information corresponding to the downlink semi-persistent scheduling resources in different slots in the one group of the one or more groups are transmitted in one PUCCH resource of the at least one PUCCH resource. (Ibid. ACK/NACK signals are sent to the BS at slot 5 for the PDCCH and EPDCCH associated with PDSCH or SPS transmission received by the UE at slot n-k (slot 1 and slot 0 of current frame, and slot 19, slot 18, slot 17, slot 16, slot 15 and slot 14 of previous frame).
The Examiner note that the ACK/NACK at slot 5 is the “one PUCCH resource” cited.) in order to reduce the system latency by provide feedback for shorten TTI transmission ([0039])
Seo and Yeo are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Seo with the technique of feedback in Yeo in order to reduce system latency. 

Regarding claim 21. Seo, Gupta and Yeo teaches The method according to claim 1, Seo does not teach wherein the configuration information is used for indicating a slot or sub-slot for the PUCCH resource.
However, Gupta teaches 
wherein the configuration information is used for indicating a slot or sub-slot for the PUCCH resource. ([0102] A resource allocation may be indicated as preemptable during, for example, the RRC configuration or SPS activation. The BS may desire to preempt one or more resource allocations in the prescheduled SPS UL transmission 818 with one or more resource allocations included in the SPS-based UL transmission 816. ).
In order to save spectrum resources compared to signaling for each UE in the group by providing for group signaling. ([0072])
Seo and Gupta are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Seo with the technique of group signaling in Gupta in order to save spectrum resources. 
Seo and Gupta are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Seo with the technique of group signaling in Gupta in order to save spectrum resources. 
Seo and Gupta does not teach 
at least two downlink semi-persistent scheduling resources in one group of the one or more groups are in different slots, and the feedback response information corresponding to the downlink semi-persistent scheduling resources in different slots in the one group of the one or more groups are transmitted in one PUCCH resource of the at least one PUCCH resource.
However, Yeo teaches 
at least two downlink semi-persistent scheduling resources in one group of the one or more groups are in different slots, ([0325] SPS transmission received by the UE at slot n-k (slot 1 and slot 0 of current frame, and slot 19, slot 18, slot 17, slot 16, slot 15 and slot 14 of previous frame).) and the feedback response information corresponding to the downlink semi-persistent scheduling resources in different slots in the one group of the one or more groups are transmitted in one PUCCH resource of the at least one PUCCH resource. (Ibid. ACK/NACK signals are sent to the BS at slot 5 for the PDCCH and EPDCCH associated with PDSCH or SPS transmission received by the UE at slot n-k (slot 1 and slot 0 of current frame, and slot 19, slot 18, slot 17, slot 16, slot 15 and slot 14 of previous frame).
The Examiner note that the ACK/NACK at slot 5 is the “one PUCCH resource” cited.) in order to reduce the system latency by provide feedback for shorten TTI transmission ([0039])
Seo and Yeo are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Seo with the technique of feedback in Yeo in order to reduce system latency. 

Regarding claim 22. Seo, Gupta and Yeo teaches The method according to claim 21, but Seo doesn’t teach wherein the configuration information is used for indicating the slot or sub-slot for the PUCCH resource, comprising that the configuration information is used for indicating index number information of the slot or sub- slot for the PUCCH resource.
However, Gupta teaches 
wherein the configuration information is used for indicating the slot or sub-slot for the PUCCH resource, comprising that the configuration information is used for indicating index number information of the slot or sub-slot for the PUCCH resource. ([0106] The PDCCH 924 may include DCI indicating a UL grant for each of UEs 815a-815c and 815g in the same slot 504 indexed S0.)
In order to save spectrum resources compared to signaling for each UE in the group by providing for group signaling. ([0072])
Seo and Gupta are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Seo with the technique of group signaling in Gupta in order to save spectrum resources. 

Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Seo and Gupta and Yeo as applied to claim 17 and 21 above, and further in view of YANG; Wei et al. US PGPUB 20190356455 A1. 
Regarding claim 19. Seo and Gupta and Yeo teaches The method according to claim 17, but they don’t teach wherein the configuration information is used for indicating the slot or sub-slot for the PUCCH resource, comprising that the configuration information is used for indicating a time domain interval between the PUCCH resource and the corresponding downlink semi-persistent scheduling resources.
However, Yang teaches 
wherein the configuration information is used for indicating the slot or sub-slot for the PUCCH resource, comprising that the configuration information is used for indicating a time domain interval between the PUCCH resource and the corresponding downlink semi-persistent scheduling resources. 
([0124] the DCI may include timing (e.g., a K1 timing) and/or a PUCCH resource ID (e.g., via a PUCCH resource indicator) to identify timing between the first slot and the second slot and/or PUCCH Resource 1 and/or PUCCH Resource 2. 
see ([0091] K1 refers to timing between a downlink data transmission on the PDSCH and an uplink acknowledgement/negative acknowledgement (ACK/NACK) on a physical uplink control channel (PUCCH)) 
in order to more quickly and efficiently communicate ACK/NACK feedback ([0127])
Seo and Yang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Seo with the technique of SPS PDSCH grouping in Yang in order to more quickly and efficiently communicate ACK/NACK feedback.

Regarding claim 23. Seo and Gupta and Yeo teaches The method according to claim 21, they don’t teach wherein the configuration information is used for indicating the slot or sub-slot for the PUCCH resource, comprising that the configuration information is used for indicating a time domain interval between the PUCCH resource and the corresponding downlink semi-persistent scheduling resources.
However, Yang teaches 
wherein the configuration information is used for indicating the slot or sub-slot for the PUCCH resource, comprising that the configuration information is used for indicating a time domain interval between the PUCCH resource and the corresponding downlink semi-persistent scheduling resources. 
([0124] the DCI may include timing (e.g., a K1 timing) and/or a PUCCH resource ID (e.g., via a PUCCH resource indicator) to identify timing between the first slot and the second slot and/or PUCCH Resource 1 and/or PUCCH Resource 2. 
see ([0091] K1 refers to timing between a downlink data transmission on the PDSCH and an uplink acknowledgement/negative acknowledgement (ACK/NACK) on a physical uplink control channel (PUCCH)) 
in order to more quickly and efficiently communicate ACK/NACK feedback ([0127])
Seo and Yang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Seo with the technique of SPS PDSCH grouping in Yang in order to more quickly and efficiently communicate ACK/NACK feedback.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                     



/KHALED M KASSIM/               Primary Examiner, Art Unit 2468